DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.
Claim 8 is newly added.
IDS submitted on 12/04/2020 has been considered.

Response to Arguments
The previous 102(a)(2) rejections to the claims 1-7 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-7 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1,

Yuan et al. (US 2015/0331672 A1) discloses a semiconductor laser device repeatedly generating a pulsed laser beam having a disordered phase for each pulse through pulse oscillation; an interferometer including a first transmission line and a see paras. [0044], [0060], [0062], [0063], [0064], [0065] of Yuan.

However, the prior art of record does not teach or render obvious:
the limitations in independent claim 1 specific to the other limitations combination with:

a first port connected to an input terminal side of the first transmission line and the second transmission line and to which the pulsed laser beam is input;
a Faraday mirror connected to the second port and inputting the pulsed laser beam output from the second port to the second port again by reflecting the pulsed laser beam; 
a photodiode connected to the third port, to which interference light of the pulsed laser beam that is input to the second port by the Faraday mirror and passes through the first transmission line or the second transmission line is input, and 
outputting an electrical signal in accordance with the input of the interference light; and a processing circuit, wherein the processing circuit is configured to generate a random number sequence on the basis of a magnitude 

Dependent claims 2-8 are allowed as they depend from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495